Exhibit Private & Confidential LOAN AGREEMENT for a Loan of up to US$15,000,000 to AEGEAN BUNKERING SERVICES INC. provided by PIRAEUS BANK A.E. THIS AGREEMENT is dated8July 2008 and made BETWEEN: (1) AEGEAN BUNKERING SERVICES INC. as Borrower; and (2) PIRAEUS BANK A.E. as Bank. IT IS AGREED as follows: 1 Purpose and definitions 1.1 Purpose This Agreement sets out the terms and conditions upon and subject to which the Bank agrees to make available to the Borrower a loan of up to Fifteen million Dollars ($15,000,000) for the purpose of providing the Borrower with corporate liquidity. 1.2 Definitions In this Agreement, unless the context otherwise requires: "Aegean III" means the motor vessel Aegean III, a 1990-built, 2,972 dwt double-hull oil tanker,registered in the ownership of the Aegean III Owner under the laws and flag of the relevant Flag State under Official Number 11677; "Aegean III Owner" means Aegean Ship III Maritime Company of 42 Hatzikyriakou Avenue, 185 38, Greece and includes its successors in title; "Aegean VIII" means the motor vessel Aegean VIII, a 1990-built, 2,972 dwt double-hull oil tanker, registered in the ownership of the Aegean VIII Owner under the laws and flag of the relevant Flag State under Official Number 11708; "Aegean VIII Owner" means Aegean Ship VIII Maritime Company of 42 Hatzikyriakou Avenue, 185 38, Greece and includes its successors in title; "Aegean XII" means the motor vessel Aegean XII (ex Kortsopon), a 1979-built, 3,680 dwt double-hull oil tanker,registered in the ownership of the Aegean XII Owner under the laws and flag of the relevant Flag State under Official Number ; "Aegean XII Owner" means Aegean Ship XII Maritime Company of 42 Hatzikyriakou Avenue, 185 38, Greece and includes its successors in title; "AMPNI Guarantee" means the corporate guarantee executed or (as the context may require) to be executed by the AMPNI Guarantor in favour of the Bank in the form set out in schedule 4; "AMPNI Guarantor" means Aegean Marine Petroleum Network Inc. of Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Island MH96960 and includes its successors in title; "Applicable Accounting Principles" means the most recent and up-to-date US GAAP at any relevant time; "Assignee" has the meaning ascribed thereto in clause14.3; "Bank" means Piraeus Bank A.E. whose registered office is at 4 Amerikis, thens, Greece acting for the purposes of this Agreement through its branch at 47-49 Akti Miaouli, Piraeus 185 36, Greece (or of such other address as may last have been notified to the Borrower pursuant to clause14.6) and includes its successors in title, Assignees and/or Transferees; 1 "Banking Day" means a day on which dealings in deposits in Dollars are carried on in the London Interbank Eurocurrency Market and (other than Saturday or Sunday) on which banks are open for business in London, Piraeus and New York City (or any other relevant place of payment under clause6); "Borrowed Money" means Indebtedness in respect of (i) money borrowed or raised and debit balances at banks, (ii) any bond, note, loan stock, debenture or similar debt instrument, (iii) acceptance or documentary credit facilities, (iv)receivables sold or discounted (otherwise than on a non-recourse basis), (v) deferred payments for assets or services acquired, (vi) finance leases and hire purchase contracts, (vii) swaps, forward exchange contracts, futures and other derivatives, (viii) any other transaction (including without limitation forward sale or purchase agreements) having the commercial effect of a borrowing or raising of money or of any of (ii) to (vii) above and (ix) guarantees in respect of Indebtedness of any person falling within any of (i) to (viii) above; "Borrower" means Aegean Bunkering Services Inc. of Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960 and includes its successors in title; "Borrower's Security Documents" means, at any relevant time, such of the Security Documents as shall have been executed by the Borrower at such time; "Classification" means, in relation to a Ship, the highest class available to a vessel of that Ship's type with the relevant Classification Society or such other classification as the Bank shall, at the request of the Owner of such Ship, has agreed in writing shall be treated as the Classification in relation to such Owner's Ship for the purposes of the relevant Ship Security Documents; "Classification Society" means, in relation to a Ship, such classification society (being a member of the International Association of Classification Societies ("IACS")) which the Bank shall, at the request of an Owner, agree in writing shall be treated as the Classification Society in relation to such Owner's Ship for the purposes of the relevant Ship Security Documents; "Code" means the International Management Code for the Safe Operation of Ships and for Pollution Prevention constituted pursuant to Resolution A. 741 (18) of the International Maritime Organisation and incorporated into the International Convention for the Safety of Life at Sea 1974 (as amended) and includes any amendments or extensions thereto and any regulation issued pursuant thereto; "Commitment" means the aggregate amount which the Bank has agreed to lend to the Borrower under clause2.1 as reduced by any relevant term of this Agreement: "Compulsory Acquisition" means, in relation to a Ship, requisition for title or other compulsory acquisition, requisition, appropriation, expropriation, deprivation, forfeiture or confiscation for any reason of such Ship by any Government Entity or other competent authority, whether de jure or de facto, but shall exclude requisition for use or hire not involving requisition of title; "Corporate Guarantees" means, together, the AMPNI Guarantee and the Owner's Guarantees and "Corporate Guarantee" means any of them; "Corporate Guarantors" means, together, the Owners and the AMPNI Guarantor and "Corporate Guarantor" means any of them; "Default" means any Event of Default or any event or circumstance which with the giving of notice or lapse of time or the satisfaction of any other condition (or any combination thereof) would constitute an Event of Default; 2 "Disbursement Acknowledgement" means an acknowledgement and confirmation of disbursement executed by the Borrower, the Owners and the AMPNI Guarantor in the form set out in schedule3; "DOC" means a document of compliance issued to an Operator in accordance with rule 13 of the Code; "Dollars" and "$" mean the lawful currency of the United States of America and, in respect of all payments to be made under any of the Security Documents, mean funds which are for same day settlement in the New York Clearing House Interbank Payments System (or such other U.S. dollar funds as may at the relevant time be customary for the settlement of international banking transactions denominated in U.S. dollars); "Drawdown Date" means any date, being a Banking Day falling not later than the Termination Date, on which the Loan is, or is to be, made available; "Drawdown Notice" means a notice substantially in the form of schedule1; "Earnings" means, in relation to a Ship, all moneys whatsoever from time to time due or payable to the Owner owning such Ship during the Security Period arising out of the use or operation of such Ship including (but without limiting the generality of the foregoing) all freight, hire and passage moneys, income arising under pooling arrangements, compensation payable to the Owner of such Ship in the event of the requisition of such Ship for hire, remuneration for salvage and towage services, demurrage and detention moneys and damages for breach (of payments for variation or termination) of any charterparty or other contract for the employment of such Ship; "Encumbrance" means any mortgage, charge (whether fixed or floating), pledge, lien, hypothecation, assignment, trust arrangement or security interest or other encumbrance of any kind securing any obligation of any person or any type of preferential arrangement (including without limitation title transfer and/or retention arrangements) having a similar effect; "Environmental Affiliate" means any agent or employee of any Security Party or any other Relevant Party or any person having a contractual relationship with a Security Party or any other Relevant Party in connection with any Relevant Ship or its operation or the carriage of cargo and/or passengers thereon and/or the provision of goods and/or services on or from such Relevant Ship; "Environmental Approval" means any consent, authorisation, licence or approval of any governmental or public body or authorities or courts applicable to any Relevant Ship or its operation or the carriage of cargo and/or passengers thereon and/or the provision of goods and/or services on or from such Relevant Ship required under any Environmental Law; "Environmental Claim" means any and all enforcement, clean-up, removal or other governmental or regulatory actions or orders instituted or completed pursuant to any Environmental Law or any Environmental Approval together with claims made by any third party relating to damage, contribution, loss or injury, resulting from any actual or threatened emission, spill, release or discharge of a Pollutant from any Relevant Ship; "Environmental Laws" means all national, international and state laws, rules, regulations, treaties and conventions applicable to any Relevant Ship pertaining to the pollution or protection of human health or the environment including, without limitation, the carriage of Pollutants and actual or threatened emissions, spills, releases or discharges of Pollutants; "Event of Default" means any of the events or circumstances described in clause10.1; "Flag State" means, in relation to each Ship, the Hellenic Republic or such other state or territory designated in writing by the Bank, at the request of an Owner, as being the "FlagState" of such Owner's Ship for the purposes of the relevant Ship Security Documents; 3 "General Assignment" means, in relation to each Ship, a general assignment executed or (as the context may require) to be executed by the relevant Owner in favour of the Bank in the form set out in schedule 7 and "General Assignments" means any or all of them; "Government Entity" means and includes (whether having a distinct legal personality or not) any national or local government authority, board, commission, department, division, organ, instrumentality, court or agency and any association, organisation or institution of which any of the foregoing is a member or to whose jurisdiction any of the foregoing is subject or in whose activities any of the foregoing is a participant; "Group" means, together, the AMPNI Guarantor and its Subsidiaries from time to time (which, for the avoidance of doubt, shall include the Owners and the Borrower) and "member of the Group" shall be construed accordingly; "Indebtedness" means any obligation for the payment or repayment of money, whether as principal or as surety and whether present or future, actual or contingent; "Insurances" means, in relation to a Ship, all policies and contracts of insurance (which expression includes all entries of such Ship in a protection and indemnity or war risks association) which are from time to time during the Security Period in place or taken out or entered into by or for the benefit of the Owner of such Ship (whether in the sole name of such Owner, or in the joint names of such Owner and the Bank or otherwise) in respect of such Ship and her Earnings or otherwise howsoever in connection with such Ship and all benefits thereof (including claims of whatsoever nature and return of premiums); "Interest Payment Date" means the last day of an Interest Period; "Interest Period" means each period for the calculation of interest in respect of the Loan ascertained in accordance with clauses 3.2 and 3.3; "ISPS Code" means the International Ship and Port Facility Security Code constituted pursuant to resolution A.924(22) of the International Maritime Organization now set out in
